DETAILED ACTION
“Hot Press-Formed Item Manufacturing Method, Press-Formed Item, Die, and Die Set”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
Response to Amendment
	The amendments filed on 01/31/2022 have been entered. No claims have been amended; claims 16 and 17 are newly presented; claims 1-4 and 7-17 remain pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (US20170165737A1) in view of Kobe (US20170036259A1).
Regarding Claim 1
Kenji discloses a method of producing a hot press-formed product, the method comprising: placing a plated steel sheet (10, fig. 1; Par. 46) comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer (Pars. 50, 56, 60, 73, 86, 91 & Table 1, Num. 37), on a die (1, fig. 1) so as to block a die hole (7) of the die (1), and 
hot press-forming the hot-dip plated steel sheet using the die (Par. 46), wherein the die comprises a hard layer (12), and a hardness Hv_Die of from HV 1,000 to 1,550 (See Page 7, Table 1), over an entirety of a region of a steel sheet contact surface (4) that is adjacent to a die shoulder portion (6; Par. 48), the steel sheet contact surface (4) being located outside of the die hole (7) and being configured to contact the hot-dip plated steel sheet that is to be subjected to the hot press forming (Par. 45-47 & 86).
Kenji does not specify wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2.
Kobe teaches an analogous invention wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (See Par. 51), for the purpose of regulating the Surface roughness of a Substrate (See Par. 43), thereby meeting the limitation of the claimed skewness configuration (See Table 1 & Table 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Kenji with the skewness configuration, as taught by Kobe, in order to have provided improved regulation of the Surface roughness of a Substrate.
Regarding Claim 2:
Kenji in view of Kobe discloses the method of producing a hot press-formed product according to claim 1.
Kenji further teaches wherein the hard layer (12) comprises a nitride layer as an outermost layer (See Par. 26 & 63).
Regarding Claim 3:
Kenji in view of Kobe discloses the method of producing a hot press-formed product according to claim 1.
Kenji further teaches wherein the hard layer (12) comprises: a nitride layer (13, fig. 4; Par. 26, 63, 66, 69); and a hard coating layer provided on a surface of the nitride layer (14, Fig. 4).
Regarding Claim 4:
Kenji in view of Kobe discloses the method of producing a hot press-formed product according to claim 1.
Kenji further teaches wherein the plated steel sheet (10) comprises a zinc compound layer or a metallic zinc layer as an outermost layer on the hot-dip plated layer (10A, fig. 1; Par. 44).
Regarding Claim 7:
Kenji discloses a die (1A), which is used for hot press forming (title) of a plated steel sheet (Par. 47, 86, 91) comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer (Table 1, Num. 37), and the die comprising a hard layer (12) having a hardness HV_Die of from HV 1,000 to 1,550 (Table 1, Num. 21), over an entirety of a region of a die shoulder adjacent surface (4) that is adjacent to a die shoulder portion (6; Par. 48), the die shoulder adjacent surface (4) being located outside of the die hole (7) and adjacent to the die shoulder portion (6, Fig. 1).
Kenji does not specify wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2.
Kobe teaches an analogous invention wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (See Par. 51), for the purpose of regulating the Surface roughness of a Substrate (See Par. 43), thereby meeting the limitation of the claimed skewness configuration (See Table 1 & Table 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Kenji with the skewness configuration, as taught by Kobe, in order to have provided improved regulation of the Surface roughness of a Substrate.
Regarding Claim 8:
Kenji in view of Kobe discloses the die according to claim 7
Kenji further teaches wherein the hard layer (12) comprises a nitride layer as an outermost layer (See Par. 26 & 63).
Regarding Claim 9:
Kenji in view of Kobe discloses the die according to claim 7.
Kenji further teaches wherein the hard layer (12) comprises: a nitride layer (13, fig. 4; Par. 26, 63, 66, 69); and a hard coating layer provided on a surface of the nitride layer (14, Fig. 4).
Regarding Claim 10:
Kenji in view of Kobe discloses the die of claim 7. 
Kenji further teaches: that the die may be included in a die set which is used for hot press forming (title) of a plated steel sheet (Pa, 47, 86, 91) comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer (Table l, Num. 37), and the die comprising a hard layer (12) having a hardness Hv_Die of from HV 1,000 to 1,550 (Table 1, Num. 21), the die set comprising:
	a punch (1B), wherein the punch (1B) comprises a second hard layer (12, Fig. 1 on lower punch) having a hardness Hv_Die of from HV 1,000 to 1,550 (Table 1, Num. 21), over an entirety of a region of a facing surface (5) that faces the region of the die (1) provided with the hard layer (12), the facing surface (5) facing the die shoulder adjacent surface (4) of the die (1; Fig.1-2).
Kenji does not specify that the hard layer of the punch has a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch position of from -5.0 to 1.0.
Kobe teaches an analogous invention wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (See Par. 51), for the purpose of regulating the Surface roughness of a Substrate (See Par. 43), thereby meeting the limitation of the claimed skewness configuration (See Table 1 & Table 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the die set of Kenji with the skewness configuration, as taught by Kobe, in order to have provided improved regulation of the Surface roughness of a Substrate.
Regarding Claim 11:
Kenji in view of Kobe discloses the die set according to claim 10.
Kenji further teaches wherein the second hard layer (12) comprises a nitride layer as an outermost layer (See Par. 26 & 63).
Regarding Claim 12:
Kenji in view of Kobe discloses the die set according to claim 10.
Kenji further teaches wherein the second hard layer (12) comprises: a nitride layer (13, fig. 4; Par. 26, 63, 66, 69); and a second hard coating layer provided on a surface of the nitride layer (14, Fig. 4).
Regarding Claim 13:
Kenji in view of Kobe discloses the die according to claim 9.
Kenji further teaches: that the die (1) may be included in a die set which is used for hot press forming (title) of a plated steel sheet (Par. 47, 86, 91) comprising at least one kind of plating layer selected from the group consisting of a hot-dip galvanizing layer and a zinc nickel plating layer (Table l, Num. 37), and the die comprising a hard layer (12) having a hardness Hv_Die of from HV 1,000 to 1,550 (Table 1, Num. 21), the die set comprising: 
the die (1A), and 
a steel blank holder (left/right sides of 1B) having a hardness Hv_Die of from HV 1,000 to 1,550, over an entirety of a region of a facing surface that faces the region of the die provided with the hard layer, the facing surface facing the die shoulder adjacent surface of the die.
Kenji does not specify that the hard layer of the steel blank holder has a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch position of from -5.0 to 1.0.
Kobe teaches an analogous invention wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (See Par. 51), for the purpose of regulating the Surface roughness of a Substrate (See Par. 43), thereby meeting the limitation of the claimed skewness configuration (See Table 1 & Table 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the die set of Kenji with the skewness configuration, as taught by Kobe, in order to have provided improved regulation of the Surface roughness of a Substrate.
Regarding Claim 14:
Kenji in view of Kobe discloses the die set according to claim 13.
Kenji further teaches wherein the second hard layer (12) comprises a nitride layer as an outermost layer (See Par. 26 & 63).
Regarding Claim 15:
Kenji in view of Kobe discloses the die set according to claim 13.
Kenji further teaches wherein the second hard layer (12) comprises: a nitride layer (13, fig. 4; Par. 26, 63, 66, 69); and a second hard coating layer provided on a surface of the nitride layer (14, Fig. 4).
Response to Arguments
Applicant's arguments regarding claims 1/7 and 2/8 (filed 01/31/2022) have been fully considered but they are not persuasive.
Regarding Applicant’s Argument, concerning claims 1 and 7, that –
The Office Action (p. 6) acknowledges that Kenji does not disclose a skewness (Rsk) of a die. With respect to this feature, the Office Action states that it would have been obvious to those skilled in the art to have provided the invention disclosed by Kenji, with the skewness configuration taught by Kobe. 
However, the present disclosure reveals an effect regarding the reduction of the occurrence of wear on a sliding surface of a die. (Specification, paragraph [0013]), This effect can be obtained by adjusting the upper limit of the skewness Rsk of a die to "1.2 or less". Hence, the present claims are riot obvious over Kenji in view of Kobe. 
In this regard, an Additional Comparative Example is presented in the attached Declaration Pursuant to 37 C.ER. 1. 132, in order to clarify the above-mentioned effect, which is unexpected from the prior art. 
In the Additional Comparative Example, only the skewness Rsk of the die is out of the range specified in the present independent claims I and 7. The other configurations satisfy the limitations recited in claims 1 and 7, The Examples exhibit superior results with respect to wear compared to the Additional Comparative Example.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s Argument, concerning claims 2 and 8, that –
The hard layer comprises a nitride layer as an outermost layer. While the Examiner asserts that Kenji discloses the hard layer comprising a nitride layer as an outer most layer, Kobe demonstrates that nitride coating films have no effect of inhibiting the adhesion in the case of Zn and that Zn adhesion resistance was poor even when skewness Rsk was regulated to the value of 1 .0. (Kobe, paras. [0009], [0058]; Nos. I to 2 in Table 1). 
In view of the above, those skilled in the art would expect no improvement in inhibition of adhesion when the skewness Rsk disclosed in Kobe is incorporated into a nitride layer in Kenji. Hence, those skilled in the art would not be motivated to adopt the configuration regarding a nitride layer specified in present claims 2 and 8.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that the features of the hard layer being the outermost layer, and comprising a nitride layer are taught by the primary reference Kenji, so the teaching of Kobe regarding a Nitride layer is irrelevant to the rejection of claims 2 and 8 as set forth above. 
For the reasons above, the 35 USC 103 rejections of claims 1-4 and 7-15 are maintained and restated above. 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
First, the Applicant’s arguments that –
New claims 16 and 17 recite that the skewness (Rsk) of the hard layer, as measured in a direction from an outside of a die hole toward an inside of the die hole, is from 0.03 to 1.2, This value for the skewness (Rsk) of a hard layer of a die is not disclosed or suggested by Kenji. Kobe discloses that the amorphous-carbon coating film has a skewness Rsk in the surface thereof that is a negative value in a preferred embodiment. (Kobe, para. [0016]). 
Further, Kobe demonstrates that Zn adhesion resistance was poor when the skewness Rsk was a positive value (i.e., 0.5) in No. 9 of Table 2. Hence, those skilled in the art would not have chosen to regulate a skewness Rsk of the hard layer to a positive value, even if the disclosures of Kenji and Kobe could have been combined.
are found persuasive. Examiner agrees that Kobe does not disclose the newly set forth limitation of dependent claims 16 and 17 “wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of the die hole toward an inside of the die hole, is from 0.03 to 1.2.” None of the additional references of the prior art of record teach nor suggest orienting the die – having the claimed hardness, and used in the same/similar method of hot-press forming a plated steel sheet as claimed - to such skewness; thus, the Office has concluded that one of ordinary skill in the art would not have considered orienting the die of Kenji to such skewness absent impermissible hindsight upon review of Applicant’s disclosure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show dies with similar skewness to those of the instant inventio. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725      
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725